There is no dispute in this case but that the property in question was redeemed from the tax sale by one of the remaindermen, and that the necessary legal result of such redemption was that it inured to the benefit of the entire estate. And, although there was evidence tending to show that this redemption was effected without the knowledge or consent of Mrs. Pendergrass, the life tenant, nevertheless there was also evidence tending to show that, after such redemption, the life tenant went into possession of the premises, resided thereon for a while, and demanded payment of the rents, accruing after the foreclosure, from the terre tenant. There was testimony further tending to show that the life tenant had appointed one Hooper, as her attorney in fact, to represent her at the tax sale, "to assess my taxes, and pay same out of any money in his hands; to redeem my lands; to collect from the tax collector, and probate judge of Jackson County, Alabama, any money due me from the sale of my lands for taxes, and generally to do every act in regard to my business, which I could lawfully do, and I hereby ratify and confirm whatsoever my said attorney does in the premises. * * *" It further appears that Mrs. Pendergrass lived in the home of Hooper, her attorney in fact at the time of the sale and of the redemption. Under this evidence we are clearly of the opinion that it was for the jury to determine whether or not said life tenant ratified the redemption of said property from said tax sale. This was fairly submitted to the jury by the court in its oral charge.
We are clear to the conclusion that the court did not commit error in admitting evidence of the tax sale, and all the facts and circumstances in reference thereto. This was essential to an intelligent understanding and settlement of the issues presented by the evidence.
The relation of Hooper to the situation and his conduct in respect thereto were sufficient to authorize the attorney for the defendant to draw the inference, in his argument to the jury, that the purpose of the suit was to obtain the money for the benefit of the heirs of Mrs. Pendergrass, of whom the said Hooper's wife was one.
It further appears that the redemption money was ultimately paid to the party equitably entitled thereto.
There is no error in the record, and the judgment of the circuit court will be affirmed.
Affirmed.
ANDERSON, C. J., and BOULDIN, BROWN, and KNIGHT, JJ., concur.